          CASE 0:20-mc-00082-PJS-TNL Doc. 23 Filed 02/24/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA


THE REPORTERS COMMITTEE FOR                           Case No. 20‐MC‐0082 (PJS/TNL)
FREEDOM OF THE PRESS,

               Petitioner,
                                                                ORDER
v.

UNITED STATES OF AMERICA,

               Respondent.

     Catherine Crump, Juliana DeVries, Megan Graham, UC BERKELEY SCHOOL
     OF LAW; Mary Andreleita Walker, BALLARD SPAHR LLP, for petitioner.

     David W. Fuller and Timothy C. Rank, UNITED STATES ATTORNEY’S OFFICE,
     for respondent.

     For the reasons stated at the February 24, 2021 status conference, IT IS HEREBY

ORDERED THAT:

     1.       Petitioner’s application to unseal certain search warrant materials [ECF

              No. 1] is DENIED WITHOUT PREJUDICE.

     2.       Petitioner may file an amended application after discussions with the

              Clerk’s Office and the United States.

     3.       The briefing order [ECF No. 13], as amended [ECF Nos. 18, 22], is

              VACATED.

     4.       The hearing scheduled for Wednesday, April 28, 2021, is CANCELED.
      CASE 0:20-mc-00082-PJS-TNL Doc. 23 Filed 02/24/21 Page 2 of 2




Dated: February 24, 2021             s/Patrick J. Schiltz
                                     Patrick J. Schiltz
                                     United States District Judge




                                   -2-
